Citation Nr: 1143931	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO. 02-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for memory loss due to concussion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to July 1964. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Board remanded the claim for additional development in November 2003 and again in November 2005, then denied the claim by way of a May 2007 decision. The Veteran appealed the Board's decision and in November 2009, the Court of Appeals for Veteran's Claims (Court) set aside the Board's decision and remanded the matter for additional development. The Board remanded the claim for that development in May 2010. Unfortunately, the development was not completed and another remand is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to establish service connection for a disability manifested by memory loss, which he contends was incurred in service.

Under 38 C.F.R. § 3.159(c)(4) , VA has a duty to assist the Veteran by providing a medical examination based upon a review of the evidence of record if VA determines it is necessary to decide the claim. Such an examination was deemed warranted in this case, but the June 2004 examination report and February 2006 addendum were inadequate for rating purposes, as pointed out by the Court in its November 2009 Memorandum Decision. Both examiners failed to discuss in detail the Veteran's multiple in-service head injuries. For example, in the June 2004 report, the examiner discussed several in-service incidents claimed by the Veteran, but stated that "review of the C-file reveals no evidence of these other alleged head injuries." However, as pointed out by the Court, and evidenced by the record, the service treatment records show a May 1960 clinical record following a blow to the head during a basketball game, and in May 1962 he underwent a head X-ray due to a 2-inch laceration to this head.

The Court has instructed the Board to remand this issue "for a new medical examination that includes a full review of the medical history in the claims folder." See November 2009 Memorandum Decision. Accordingly, the Board remanded this claim for a new examination in May 2010. Two VA examinations were performed in June 2010. The first was a mental disorders examination. That examination report lists all of the injuries shown in the Veteran's service treatment records, but fails to discuss any of the Veteran's reports of additional head injuries and unconsciousness while boxing in 50 to 60 matches. The second was a neurological examination. That examination report only lists one of the injuries shown in the Veteran's service treatment records. While it mentions that the Veteran reported several head traumas in service, no details on these traumas are provided. Both of these decisions are inadequate, as they fail to discuss the Veteran's history in sufficient detail. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). Addendums to the examination reports are needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the June 2010 VA mental disorders examination in order to determine the etiology of a cognitive disorder manifested by memory loss. The examiner should conduct a thorough review of the claims folder and service treatment records.

(continued on next page)

Advise the examiner that he or she should discuss, in detail, these particular instances:

* Service treatment records show that, in May 1960, the Veteran reported a blow to his head while playing basketball. He had apparently been kicked in the forehead when he bent over to pick up a loose ball. 
* Service treatment records show that in May 1962, a two inch wound near the Veteran's eyes was lacerated. An X-ray of his skull was performed.
* Service treatment records show that the Veteran was brought to sick bay in an unconscious state on the evening of October 1962. He had collapsed leaving a boxing ring after a match.
* The Veteran reports that he competed in approximately 50 boxing matches while in service. He was frequently hit in the head and was also knocked unconscious on multiple occasions. See Veteran's Statement (Aug. 2005).

Advise the examiner that, for the purposes of this examination, the credibility of these reports should be assumed. The examiner should state whether it is as likely as not (50/50 probability) that the cognitive disorder or cognitive dysfunction diagnosed at the June 2010 VA examinations is related to the Veteran's period of military service, including the injuries outlined above.

(continued on next page)

2. Obtain an addendum to the June 2010 VA neurological disorders examination in order to determine the etiology of a cognitive disorder manifested by memory loss. The examiner should conduct a thorough review of the claims folder and service treatment records.

Advise the examiner that he or she should discuss, in detail, these particular instances:

* Service treatment records show that, in May 1960, the Veteran reported a blow to his head while playing basketball. He had apparently been kicked in the forehead when he bent over to pick up a loose ball. 
* Service treatment records show that in May 1962, a two inch wound near the Veteran's eyes was lacerated. An X-ray of his skull was performed.
* Service treatment records show that the Veteran was brought to sick bay in an unconscious state on the evening of October 1962. He had collapsed leaving a boxing ring after a match.
* The Veteran reports that he competed in approximately 50 boxing matches while in service. He was frequently hit in the head and was also knocked unconscious on multiple occasions. See Veteran's Statement (Aug. 2005).  The medical significance of these alleged injuries must be discussed.  The examiner must bear in mind that the Veteran is competent to report his recollections of his injuries and the aftermath associated with them.; however, he is not competent to provide medical conclusions based upon those recollections.  

Advise the examiner that, for the purposes of this examination, the credibility of these reports should be assumed. The examiner should state whether it is as likely as not (50/50 probability) that the cognitive disorder or cognitive dysfunction diagnosed at the June 2010 VA examinations is related to the Veteran's period of military service, including the injuries outlined above.

3. Readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

